iform issue list department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oft 2fe 2k fe oft ais fe afc af fe of ake fe he ofc f sec_2s f sec_3k ft sf fs tf fe 2fe 2k 2f of of afk ake fs ofe ofe oie af ofe 2fs of of aft aie of 2fe f sec_2k 2k oft 2k ok oh ake 2fe of fe ae af aft fc aie of ofc oft ofc of oft of of afk oc legend bank a roth_ira _ sf a fee oe ok ae a ae a ca a ak die h sec_2k 2s i sec_3s of ft oe 2k 2k 2k e324 fc a 2a icr cr 2k fc a ak 2k a 2k oe a 2k ok ae fe 25s fk ie ik ft 2h 3h ok oe bank d fe he fe 2k ae ae af ae fae ea oa ae a ae a ak ak ok dear ek sec_2s ok 2f sec_2k 2fe fe 2k 2k 2k ak this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support the rulings requested you maintained a roth individual_retirement_account roth_ira with bank a in date you instructed bank a by telephone to make a direct 2h fs fe fs ik sec_2 24s f sec_2s 2k fe sec_2s fe ak 2fe aie afc page rollover of your roth_ira to another roth_ira with bank b bank b invested the funds it received from bank a in a regular cd instead of depositing them in another ira you first realized the mistake by bank b approximately three or four months after the attempted rollover during your conversation with representatives of bank b you learned bank b does not have a roth_ira program the supervisor told you that an inexperienced representative made the mistake and should have pointed out the problem to you bank b could not return your money without a penalty until date the maturity_date of the cd in date you established a roth_ira at bank d and contributed amount a to your new roth_ira bank b paid taxable interest earned on the cd in your account and you contributed all of the interest_paid by bank b to your roth_ira at bank d based on the above facts you request a ruling that the service waive the day rollover requirement with respect to the distribution of amount a from bank a because the failure to waive such requirement would be against equity or good conscience under sec_408 of the code sec_408a of the code provides that except as provided in this section a roth_ira shall be treated for purposes of this title in the same manner as an individual_retirement_plan sec_408a of the code concerning a rollover_contribution provides that for purposes of this section the term qualified_rollover_contribution means a rollover_contribution to a roth_ira from another such account or from an individual_retirement_plan but only if such rollover_contribution meets the requirements of sec_408 for purposes of sec_408 there shall be disregarded any qualified_rollover_contribution from an individual_retirement_plan other than a roth_ira to a roth jra sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included oe fe of fe 2c ak fe ae a ae page in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code concerning taxability of distributions from a traditional_ira does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ui the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408g from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the _ code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the be f sec_3s f sec_24s f sec_24s he 2k fe of 24s fe aye 2c it 2k aie page reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the 1-year rollover limitation under sec_408 of the code i is not applicable in this situation information presented demonstrates substantial hardship by reason of an error committed by a financial_institution and indicates that you could not have reasonably satisfied the requirement that amount a be deposited into a roth_ira within days of the distribution from bank a bank b failed to follow your instructions to deposit the money in a roth_ira and did not notify you that it did not have a roth_ira program under these circumstances the failure to deposit amount a into a roth_ira within the 60-day period was beyond your reasonable control and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from bank a your new roth jira at bank d is considered a valid rollover of the distribution of amount a from bank a provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution if these requirements are met amount a will be considered a valid rollover_contribution within the meaning of sec_408a of the code hes fe fe ae ake ke fe 2a ae af a ak ak a ae ak ae fe page the interest earned on the cd at bank b since you contributed the interest earned to your roth_ira at bank d such amount may be treated as an after-tax contribution for the current_year subject_to the limits on annual contributions to a roth_ira is taxable for the year s earned no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the individual that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact at sincerely yours alan c pipkin employee_plans technical group jr manager enclosures deleted copy of this letter notice of intention to disclose notice
